FILE COPY




                                           Court of Appeals
                                                Third District of Texas
                                                P.O. BOX 12547, AUSTIN. TEXAS 78711-2547
                                                       www.txcourts.gov/3fidcoa.aspx
                                                              (512) 463-1733



 J. WOODFIN JONES. CHIEF JUSTICE                                                       JEFFREY D. KYLE. CLERK
 DAVID PURYEAR. JUSTICE
 BOB PEMBERTON, JUSTICE
 JEFF L. ROSE, JUSTICE
 MELISSA GOODWIN. JUSTICE
 SCOTT K. FIELD. JUSTICE

                                            December 12,2014


 Ms. Emily Newell                                             Ms. Mary E. Allen
 Westgate Building, Suite 313                                 General Delivery
 1122 Colorado Street                                         823 Congress Suite 150 ^
 TX, 78701                                                    Austin, TX 78701                ^0g
 * DELIVERED VIA E-MAIL *
                                                                                                      o

 RE:     Court of Appeals Number:        03-14-00670-CV                                                         o
         Trial Court Case Number:        C-l-CV-14-007235
                                                                                                            3D
                                                                                                     at     rn
Style:     Mary E. Allen                                                                                    O
                                                                                                            o
           v. Wells Branch Self Storage                                                              ro
                                                                                                     en
                                                                                                           33



Dear Counsel:
         OnDecember 11, 2014, the one-volume clerk's record was filed in this Court.
         Please be advised appellant's docketing statement is past due and must be submitted as soon
as possible.

                                                        Very truly yours,

                                                        JEFFREY D. KYLE, CLERK


                                                        BY:     I ff/y//sr,/t'/ ( '//*•/£,;
                                                               Courtland Crocker, Deputy Clerk


cc:      The Honorable Dana DeBcauvoir


                                    Case # C-1-CV-14-or>7?-«

                                    '"iniinti
                                   000930191